1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9    MIGUEL OMAR OJEDA-ENRIQUEZ,                     Case No. 2:18-cv-01207-RFB-VCF
10                     Petitioner,                                     ORDER
             v.
11
     WARDEN, et al.,
12
                     Respondents.
13

14

15          The court notes at the outset that no courtesy copies—except as specified
16   at the conclusion of this order—are required in this case at this time.
17
            Before the court is petitioner Miguel Omar Ojeda-Enriquez’s motion for leave to
18
     file a second-amended § 2254 petition for a writ of habeas corpus. On December 11,
19
     2018, the Federal Public Defender filed a first-amended petition on behalf of petitioner
20

21   (ECF No. 12). Contemporaneously, counsel filed a motion for leave to file a second-

22   amended petition on behalf of petitioner (ECF No. 11). Ojeda-Enriquez explains that

23   the first-amended petition was filed without the FPD having a full opportunity to examine
24   all potential claims in anticipation of the imminent expiration of the statute of limitations.
25
     Good cause appearing, the motion is granted. Petitioner at all times remains
26
     responsible for properly exhausting his claims and for calculating the running of the
27
     federal limitation period as applied to his case.
28
1           IT IS THEREFORE ORDERED that petitioner’s motion for leave to file a second-
2    amended petition (ECF No. 14) is GRANTED. Petitioner shall file and serve his
3
     second-amended petition within 45 days of the date of this order.
4
            IT IS FURTHER ORDERED that respondents shall have 45 days after service of
5
     an amended petition within which to answer, or otherwise respond to, the amended
6

7    petition. If petitioner does not file an amended petition, respondents shall have 45 days

8    from the date on which the amended petition is due within which to answer, or otherwise

9    respond to, petitioner’s original petition. Any response filed shall comply with the
10
     remaining provisions below, which are entered pursuant to Habeas Rule 5.
11
            IT IS FURTHER ORDERED that any procedural defenses raised by respondents
12
     in this case shall be raised together in a single consolidated motion to dismiss. In other
13
     words, the court does not wish to address any procedural defenses raised herein either
14

15   in seriatum fashion in multiple successive motions to dismiss or embedded in the

16   answer. Procedural defenses omitted from such motion to dismiss will be subject to
17   potential waiver. Respondents shall not file a response in this case that consolidates
18
     their procedural defenses, if any, with their response on the merits, except pursuant to
19
     28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If
20
     respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they shall
21

22   do so within the single motion to dismiss not in the answer; and (b) they shall

23   specifically direct their argument to the standard for dismissal under § 2254(b)(2) set

24   forth in Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no
25   procedural defenses, including exhaustion, shall be included with the merits in an
26
     answer. All procedural defenses, including exhaustion, instead must be raised by
27
     motion to dismiss.
28
                                                  2
1           IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents

2    shall specifically cite to and address the applicable state court written decision and state
3    court record materials, if any, regarding each claim within the response as to that claim.
4
            IT IS FURTHER ORDERED that petitioner shall have 45 days from service of
5
     the answer, motion to dismiss, or other response to file a reply or opposition, with any
6
     other requests for relief by respondents by motion otherwise being subject to the normal
7

8    briefing schedule under the local rules.

9           IT IS FURTHER ORDERED that any state court record exhibits filed by the

10   parties herein shall be filed with an index of exhibits identifying the exhibits by number
11   or letter. The CM/ECF attachments that are filed shall further be identified by the
12
     number or letter of the exhibit in the attachment.
13
            IT IS FURTHER ORDERED that, at this time, the parties shall send courtesy
14
     copies of any responsive pleading or motion and all INDICES OF EXHIBITS ONLY
15

16   to the Reno Division of this court. Courtesy copies shall be mailed to the Clerk of Court,

17   400 S. Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attorney” on

18   the outside of the mailing address label. No further courtesy copies are required
19
     unless and until requested by the court.
20

21

22          DATED: June 26, 2019.

23

24
                                                      RICHARD F. BOULWARE, II
25                                                    UNITED STATES DISTRICT JUDGE

26
27

28
                                                  3
